Order unanimously affirmed without costs. Memorandum: Leapert Stewart, Jr., was a front-seat passenger in a vehicle operated by defendant Kenneth Batiste when that vehicle collided with a pickup truck operated by defendant Shawn D. Taylor. At that time, Stewart was 16 years old. Plaintiff, in an amended bill of particulars, alleged that defendant Batiste, as a driver, was negligent in failing to ensure that Stewart, his front-seat passenger, was wearing a safety belt. Plaintiff appeals from an order directing that such allegation be stricken from the amended bill of particulars and that any cause of action based upon such allegation be dismissed.
Vehicle and Traffic Law § 1229-c (3) requires each front-seat passenger to use a safety belt. It does not, however, impose a duty upon an operator to require a passenger 16 years of age or older to use a safety belt. We conclude, therefore, that a vehicle operator has no duty to require a passenger 16 years or older to use a safety belt or to ensure that the passenger is restrained by a safety belt before operating the vehicle (see, Bonds v Fleming, 539 So 2d 583, 585; see also, Annotation, Liability of Owner or Operator of Motor Vehicle or Aircraft for Injury or Death Allegedly Resulting From Failure to Furnish or Require Use of Seatbelt, 49 ALR3d 295; cf., Ramundo v Town of Guilderland, 142 AD2d 50, 54). Additionally, each *1079passenger has an independent common-law duty to exercise reasonable care for his own safety (see, Nelson v Nygren, 259 NY 71, 75). Thus, Supreme Court properly granted the motion to strike language from the amended bill of particulars alleging that defendant driver failed to ensure that plaintiff was wearing a safety belt and to dismiss the complaint to the extent it asserted liability upon that ground. (Appeal from Order of Supreme Court, Monroe County, Stander, J.—Dismiss Cause of Action.) Present—Denman, P. J., Pine, Balio, Boomer and Davis, JJ.